DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to revised claims submitted on 6/22/2018, the amended set of claims is entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US 20080281307 A1) in view of Kawase (JP 2010246754 A).
Regarding claim 1, Donahue teaches  a fixation implement that fixes a light Irradiating module for phototherapy to a body (Abstract, light emitting modules affixed to the body), the fixation implement comprising at least one band that is placed on the body ([0016] Fig 3 & 4, the phototherapy fixation device can be a wrap 10 that is placed around the body with fasteners 14, 16 at each end to form a complete loop or band); a first holding unit that is provided on a rear surface of the band , which is on a body side, and that holds a cooling material of the light irradiating module so that the cooling material is in contact with the light irradiating module ([0017] Fig 1, an inner compartment 20 holds a cooling material 22 in contact with the irradiating module 28, cooling element 22 extends substantially completely within the compartment 20, such that its cooling effect migrates outwardly over the entirety of the skin-contacting portion of the pad) ; and device performing at least one of power supply to and 
Donahue does not teach a second holding unit that is provided on a front surface of the band so as not to overlap with the first holding unit and that holds a device performing at least one of power supply to and control of the light irradiating module.
Kawase teaches a second holding unit that is provided on a front surface of the band so as not to overlap with the first holding unit ([0017] operating case 5 is provided on exterior of band to not overlap with the first unit on the interior side) and that holds a device performing at least one of power supply to and control of the light irradiating module ([0018] power supply 10 in the case 5).
Regarding claim 2, Donahue in view of Kawase teaches a phototherapy fixation implement substantially as claimed in claim 1. Further, Donahue teaches a phototherapy fixation implement wherein the band is stretchable ([0007] the wrap/band may be flexible/stretchable).
Regarding claim 3, Donahue in view of Kawase teaches a phototherapy fixation implement substantially as claimed in claim 1. Further, Donahue teaches a phototherapy fixation implement wherein one of a pair of surface fasteners is provided at one end of the band and the other of the pair of surface fasteners is provided at the other end of the band ([0016] Fig 3, “a strap 14 extending from one end of the therapy-applying portion 12 and a mating element 16 located at the opposite end of the therapy-applying portion. The strap and mating element may be provided with inter-engaging hook and loop fastener elements to secure them together, or other inter-engaging or cinching elements as known in the art”.
Regarding claim 5, Donahue in view of Kawase teaches a phototherapy fixation implement substantially as claimed in claim 1.  Donahue teaches a phototherapy fixation implement wherein the first holding unit is constituted by a stretchable pocket that has a window (the window as described in the instant application [0036] is an opening through which cooling material can be inserted into the 
Regarding claim 6, Donahue teaches a fixation implement that fixes a light irradiating module for phototherapy to a body (Abstract, light emitting modules with fixation to the body), the light irradiating module and the fixation implement being constituted to be separate from each other ([0018] the matrix may be self-contained/a separate module from the holder) , the fixation implement comprising at least one band that is placed on the body ([0016] Fig 3 & 4, the phototherapy fixation device can be a wrap 10 that is placed around the body with fasteners 14, 16 at each end to form a complete loop or band); a first holding unit that is provided on a rear surface of the band , which is on a body side, and that holds a cooling material of the light irradiating module so that the cooling material is in direct contact with the light irradiating module ([0017] Fig 1, an inner compartment 20 holds a cooling material 22 in contact with the irradiating matrix 28, cooling element 22 extends substantially completely within the compartment 20, such that its cooling effect migrates outwardly over the entirety of the skin-contacting portion of the pad) ; and device performing at least one of power supply to and control of the light irradiating module ([0018] the control unit 34 and battery may be located remotely from the light matrix to save space). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US 20080281307 A1) in view of Kawase (JP 2010246754 A) further in view of Natkanski (US 3659592 A).
Regarding claim 5, Donahue in view of Kawase teaches a phototherapy fixation implement substantially as claimed in claim 1.  Donahue does not teach a phototherapy fixation implement wherein the first holding unit is formed by any one of the pair of surface fasteners.
Natkanski teach a fixation implement wherein the first holding unit is formed by any one of the pair of surface fasteners (Col 1 Ln 67- Col 2 Ln 11, Fig 4, the cuff 12 has two ends (12 a and c) that serve as a pair of fasteners, these fasteners act as a holding unit for the device components 18 to the body). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russel (US 6290713 B1) is made of note as an additional patent where a phototherapy is applied by a wrap of band fixation and cooled by some means. Houot (EP 2923728 A1) is made of note as an additional phototherapy device with a wrap or band fastening device.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 January 2021